Citation Nr: 1033367	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating for service-connected 
posttraumatic stress disorder (PTSD) in excess of 50 percent 
prior to January 2006, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1972 to March 1980.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for PTSD and assigned 
an initial rating of 30 percent, effective from January 12, 2004.  
In a June 2007 decision, the RO increased the Veteran's 
disability rating for PTSD to 50 percent, effective from January 
12, 2004, and to 70 percent, effective from January 9, 2006.  A 
Veteran is presumed to be seeking the maximum benefit allowed by 
law and regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, this appeal continues.

The case was previously before the Board in February 2009 and was 
remanded for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

A claim for an increased rating for service-connected bilateral 
hearing loss was denied by the Board in February 2009.  
Subsequently, the Veteran submitted new medical evidence relating 
to his hearing loss disability.  The Board construes this as a 
new claim for an increased rating for bilateral hearing loss.  

The issue of an increased rating for service-connected 
bilateral hearing loss has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ 
for appropriate action.




FINDINGS OF FACT

1.  Prior to January 2006, the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity.

2.  From January 2006 to April 2009, the Veteran's PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas.

3.  Since April 14, 2009, the Veteran's PTSD has been manifested 
by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 2006, the criteria for a disability rating 
in excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

2.  From January 2006 to April 2009, the criteria for a 
disability rating in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

3.  Since April 2009, the criteria for a 100 percent disability 
rating for PTSD are met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2004, which substantially complied with the notice 
requirements for service connection claims.  

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of January 12, 2004, the date of his claim, and an 
initial 30 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided a 
supplemental statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 49 (2008), vacated on 
other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
(Fed. Cir. 2009).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate periods 
of time based on facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

Service connection for PTSD was granted effective from January 
12, 2004, and an initial rating of 30 percent was assigned.  In a 
June 2007 decision, the RO increased the disability rating for 
PTSD to 50 percent, effective from January 12, 2004, and to 70 
percent, effective from January 9, 2006.  The Veteran contends 
that a higher rating is warranted.

The Veteran was afforded a VA examination in March 2004.  He 
reported that he experienced intrusive recollections of his 
traumatic stressors almost daily, which sometimes interfered with 
his ability to concentrate at work.  He found himself avoiding 
sleep so as to avoid distressing dreams about those events, which 
occurred several times per month.  The Veteran reported that he 
actively avoided noisy situations, and he had a sense of 
detachment and estrangement in his personal relationships.  He 
described increased arousal symptoms evidenced by poor sleep.  He 
was often irritable in his interactions with others, and his 
anger was often out of proportion to precipitating events.  He 
reported a history of domestic violence and verbal abuse in his 
marriages, and he did not have a close relationship with his two 
daughters.  The Veteran stated that he liked his job because he 
did not have to interact with other people very much.  On 
examination, he was alert and oriented.  His mood was anxious 
with congruent affect, and his speech was rapid and tangential at 
times but redirectable.  His thoughts were organized and 
relevant.  There was no evidence of psychosis and no lethal 
ideations were reported.  The examiner assessed his insight and 
judgment as fair.  She diagnosed chronic PTSD with impact on 
social and occupational functioning, and she rated the Veteran's 
GAF as 55.  

The claims file contains VA outpatient treatment records dated 
between May and July 2004, which reflect that the Veteran began 
attending a weekly PTSD group.  He was consistently reported to 
display appropriate behavior and understanding of written and 
verbal information.  During a May 2004 medication appointment, he 
related symptoms of recurrent nightmares, flashbacks, intrusive 
thoughts, social withdrawal, depressed mood, generalized anxiety, 
difficulty concentrating, poor attention span, insomnia, 
irritability, and night sweats.  There was no evidence of 
psychotic symptoms, and the Veteran did not express suicidal or 
homicidal ideation.  His mood was irritable with congruent 
affect, and insight and judgment were intact.  He was prescribed 
antidepressant medication.  Later that month, he reported that he 
had been having intrusive recollections of traumatic events 
almost daily, as well as dreams several times weekly.  He 
reported that he gets upset when he sees news coverage of the 
Iraq war, and he is angry or irritable when people want to talk 
to him about his military experiences.  The Veteran stated that 
his job had become more stressful and he was having difficulty 
with his supervisor.  He continued to have difficulty sleeping.  
On examination, his mood was dysphoric with irritable affect.  He 
was casually dressed and appropriately groomed.  His speech was 
tangential and his thought somewhat disorganized, but there was 
no evidence of psychosis or lethal ideation.  Insight and 
judgment were fair.  In June 2004, the Veteran reported improved 
sleep and mood with continued use of medication.  His speech was 
of normal rhythm and flow, and his thoughts were logical and goal 
directed.  Attention and concentration were fair, and no memory 
problems were noted.  His mood was okay with restricted range of 
affect.  There were no active delusions or hallucinations and no 
suicidal or homicidal ideation.  

The Veteran underwent an examination for VA in August 2004, in 
which he reported at 32-year history of problems initiating and 
maintaining sleep.  He described symptoms including increased 
anxiety, irritable mood, flashbacks, nightmares, and 
hypervigilance, which he stated occurred constantly.  He had 
difficulty performing daily functions, although he could still 
work at times.  He reported that his anger and mood swings were 
markedly reduced.  He had persistent hypervigilance and 
exaggerated startle response.  On examination, the Veteran was 
oriented and his appearance and hygiene were good.  His affect 
and mood were depressed, although he was still able to function 
independently and effectively.  Speech and communication were 
within normal limits, and there were no panic attacks.  The 
Veteran had no delusions, hallucinations, or obsessional rituals.  
His thought processes, judgment, and abstract thinking were 
normal, and there was no suicidal or homicidal ideation.  He had 
mild memory impairment such as forgetting names, directions, and 
recent events.  The examiner diagnosed chronic PTSD and assessed 
the Veteran's GAF as 65. 

The record reflects that the Veteran continued to attend group 
therapy sessions through September and October 2004.  He was 
consistently described as attentive, alert, and oriented with 
appropriate behavior at all times.  The claims file contains a 
November 2005 letter from the Veteran's supervisor, who states 
that the Veteran does an excellent job and is one of the hardest 
workers.  

VA outpatient treatment records dated between December 2004 and 
November 2006 reflect that the Veteran continued to receive 
medication and counseling for his PTSD symptoms.  Throughout this 
time period, he continued to experience dysphoric mood, 
nightmares, and intrusive thoughts.  His speech was normal, his 
attention span and concentration were fair, and no memory 
problems were noted.  He had no delusions or hallucinations and 
no suicidal or homicidal ideation.  Insight and judgment were 
fair, and the Veteran's GAF was consistently assessed as 50.   

The Veteran was afforded an examination for VA in January 2006.  
He described his traumatic events in service and his history of 
PTSD symptoms.  The Veteran reported that he had been with his 
current employer for 3 years and he worked 27 hours per week.  He 
avoided contact with his supervisor and his relationships with 
co-workers was confrontational and distant at best.  He stated 
that he sometimes loses control at work and walks off the job or 
yells at the person who irritated him.  The examiner noted that 
the Veteran was not a reliable historian because, although he 
seemed open and honest, he was very disorganized, 
impressionistic, and emotional in his speech and presentation.  
On examination, his orientation was within normal limits, but his 
appearance and hygiene were not appropriate and showed signs of 
neglect.  His behavior was not appropriate in that he was 
gregarious, disorganized, and impulsive.  His affect and mood 
were abnormal with impaired impulse control and some unprovoked 
irritability and periods of violence.  There was constant 
pressured speech.  Panic attacks occurred as often as 10 times 
per month.  There was no evidence of delusions or hallucinations, 
but the Veteran engaged in obsessional rituals such as door 
checking, checking behind himself, disorganization and 
procrastination.  His thought processes were not appropriate with 
disorganization, and his abstract thinking and judgment were 
impaired.  There was mild memory impairment and passive thoughts 
of death with no intent to act.  The examiner assessed his GAF as 
40, and she opined that he is mentally capable of managing his 
benefit payments but he is intermittently unable to perform 
activities of daily living because of violent temper, anxiety, 
and difficulty getting along with people.  She stated that he did 
not appear to pose a danger to himself or others.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination on April 14, 2009.  The examiner 
reviewed the record and noted the Veteran's history of symptoms 
and treatment.  She noted that medication management had been 
helpful in managing the Veteran's PTSD symptoms, but he was not 
actively engaged in psychotherapy.  The Veteran reported that he 
was very isolated from his family.  Although he had one 
acquaintance and he had a close relationship with his brother-in-
law, all of his leisure activities were done alone.  He stated 
that he was only able to sleep 3 to 4 hours per night.  He 
reported checking behaviors consistent with PTSD.  The Veteran 
reported that he had been employed as a driver and was able to 
work successfully for several years.  He attributed this to 
working nights and being isolated from others.  However, when he 
found himself having to interact more with others, he began 
having panic attacks and becoming more aggressive at work.  He 
was fired in June 2007 after an altercation with his supervisor.  

The Veteran's clothes were disheveled, and he admitted that he 
will go days without bathing.  He displayed rapid, pressured 
speech as well as hand wringing and hyperactive, tense 
psychomotor activity.  His mood was anxious, agitated, and labile 
and he had full affect.  He was oriented to time, place, and 
person, and his judgment and insight were fair.  His thought 
process was rambling and racing, and he was preoccupied with his 
hearing problems.  There were no delusions or suicidal or 
homicidal ideations; however, the Veteran had some auditory and 
visual hallucinations.  The Veteran had inappropriate behavior, 
including recklessness when driving.  He had fair impulse 
control, and his memory was normal.  The examiner diagnosed 
chronic PTSD and assessed the Veteran's GAF as 55.  She stated 
that the Veteran has severe symptoms and his prognosis is poor 
because he is unable to engage in therapy due to his desire to 
avoid the trauma history.  She opined that the Veteran has total 
occupational and social impairment due to his PTSD symptoms.  

Rating Criteria and Analysis

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and to the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Consideration will also be given to the extent of 
social impairment, but an evaluation shall not be based solely on 
social impairment. 38 C.F.R. § 4.126.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  GAF scores between 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A rating of 100 percent is warranted where there is total 
occupational and social impairment due to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own name.  
Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Applying the above rating criteria to the evidence, the Board 
concludes that a disability rating for PTSD in excess of 50 
percent is not warranted prior to January 2006.  Prior to that 
time, the Veteran's symptoms primarily included sleep 
disturbance, depressed and anxious mood, irritability, and 
difficulty interacting with others.  He was not found to exhibit 
inappropriate behavior, speech disorder, impulse control, near 
continuous panic, inability to function independently, or neglect 
of personal appearance or hygiene.  Although the Veteran 
described irritability and some difficulties at work, he was able 
to maintain his employment during this time, and a letter from 
his supervisor indicates that he performed successfully at work.  
He was consistently noted to have appropriate grooming and 
behavior, and his thought processes, judgment, and abstract 
thinking were fair to normal.  He did not experience delusions or 
violent ideations.  Therefore, his symptoms are not indicative of 
a rating in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In January 2006, the Veteran's symptoms appear to have worsened 
markedly.  It was at this time that he was first found to exhibit 
disorganized speech, impaired impulse control, and inappropriate 
behavior and hygiene.  He reported difficulties at work involving 
his inability to interact with supervisors and coworkers, and he 
was first noted to experience frequent panic attacks at this 
time.  This combination of symptoms is contemplated in the 
assigned 70 percent rating.  Id.  The Veteran did not present 
with persistent delusions, disorientation to time or place, or a 
persistent danger of hurting himself or others, and he remained 
employed, albeit with difficulty.  The Board finds that his 
symptoms therefore do not reflect total occupational and social 
impairment to warrant a higher rating. 

By the time of his April 2009 VA examination, the Veteran's 
symptoms had increased in severity to the point that the examiner 
found him totally impaired.  He was no longer able to maintain 
employment due to his inability to sustain an effective 
relationship with his supervisor.  He exhibited inappropriate and 
dangerous behavior, such as reckless driving.  He was isolated 
from his family and he performed all of his leisure activities 
alone.  The Veteran had inappropriate hygiene, impaired thought 
processes and speech, and he had begun to experience 
hallucinations.  The Board therefore finds that this level of 
disability is consistent with a 100 percent rating.  

In summary, the evidence supports a disability rating for PTSD of 
50 percent prior to January 2006, 70 percent from January 2006 to 
April 2009, and 100 percent from April 14, 2009.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

For the period prior to April 14, 2009, there is evidence that 
PTSD interfered with the Veteran's ability to work.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  Here, the record does not establish that 
the rating criteria are inadequate for rating the Veteran's PTSD.  
The Veteran's disability is manifested by impairment in social 
and occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating for the period prior to the assignment of 
the 100 percent rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  



ORDER

Prior to January 2006, a disability rating in excess of 50 
percent for PTSD is denied.

From January 2006 to April 2009, a disability rating in excess of 
70 percent for PTSD is denied

From April 14, 2009, a disability rating of 100 percent for PTSD 
is granted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


